FILED
                             NOT FOR PUBLICATION                              AUG 27 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DERRICK LEE BILLUPS,                              No. 09-15571

               Plaintiff - Appellant,             D.C. No. 1:04-cv-05107-AWI-
                                                  DLB
  v.

JEAN E. HOWARD; MATTHEW C.                        MEMORANDUM *
KRAMER, CMO; J. TENNISON, CC II,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Anthony W. Ishii, Chief District Judge, Presiding

                                                         **
                            Submitted August 10, 2010

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Derrick Billups, a California state prisoner, appeals pro se from the district

court’s order denying his motion to reconsider. We have jurisdiction under 28

U.S.C. § 1291. We review for abuse of discretion a district court’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying a motion to reconsider. Sch. Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court determined that Billups failed to exhaust his administrative

remedies prior to filing his complaint because his last administrative appeal was

completed approximately six months after he filed his complaint in district court.

See McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). The district

court did not abuse its discretion in denying Billups’s motion to reconsider because

Billups did not present grounds warranting relief. See Harvest v. Castro, 531 F.3d

737, 749 (9th Cir. 2008) (on reconsideration, a party must “demonstrate both injury

and circumstances beyond his control that prevented him from proceeding with the

action in a proper fashion” (internal quotations and citation omitted)).

      AFFIRMED.




                                           2                                  09-15571